                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

TODD JEFFREY GATES,                                    )
    Petitioner,                                        )
                                                       )
v.                                                     )
                                                       )            CIVIL ACTION: 1:21-00237-KD-B
CHRISTOPHER GORDY, et al.,                             )
     Respondents.                                      )

                                                  ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated June 2, 2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Todd Jeffrey Gates' 28 U.S.C. § 2254 petition for

writ of habeas corpus is DISMISSED without prejudice due to his failure to comply with 28 U.S.C.§

2244(b)(3)(A); and further, that the Petitioner is not entitled to a certificate of appealability, and thus, he

is not entitled to appeal in forma pauperis.

       DONE and ORDERED this the 2nd day of July 2021.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
